Loi N° 84-48 de 14 juillet 1984, portant approbation
de la Convention, du cahier des charges et de leurs
annexes relatifs au permis « Kairouan Sud » si-
gnés à Tunis le 4 novembre 1983 entre l'Etat Tu-
isien d’une part, l'Entreprise Tunisienne d’Acti-
vités Pétrolières et Kuwaït Foreign Pétroleum Ex-
ploration Company d'autre part (1).

Au nom du Peuple,

Nous, Habib Bourguiba, Président de la République
Tunisienne;

La Chambre des Députés ayant adopté,
Promulguons la loi dont la teneur suit :

Article Premier, — Sont approuvés la Convention,
le cahier des charges et leurs annexes relatifs au
permis « Kairouan Sud », annexés à la présente loi,
signés à Tunis le 4 novembre 1983, entre l'Etat
Tunisien, d'une part, et l'Entreprise Tunisienne d'Ac-
tivités Pétrolières et Kuwait Foreign Pétroleum Ex-
ploration Company d'autre part.

Art. 2. — L'Entreprise Tunisienne d'Activités Pé-
trolières et Kuwait Foreign Pétroleum Exploration
Company sont admises au bénéfice des dispositions
spéciales instituées par le décret du 13 décembre
1948 relatif à la recherche et à l'exploitation des
substances minérales du second groupe ensemble les
textes qui l'ont modifié ou complété.

La présente loi sera publiée au Journal Officiel
de la République Tunisienne et exécutée comme loi
de l'Etat.

Fait au Palais de Skanès, le 14 juillet 1984

Le Président de ls République Tunisienne
Habib BOURGUIBA

U) Travaux préparatoires :
Discussion et adoption par la Chambre de Députés dans sa
séance du 10 juillet 1984.

Loi N° 84-49 du 14 juillet 1984, portant approbation
de la Convention, du cahier des charges et de leurs
annexes relatifs au permis « Gabès Méridional »,
signés à Tunis le 28 septembre 1983 entre PEtat
Tunisien d’une part, l'Entreprise Tunisienne d’Ac-
tivités Pétrolières et Natomas Pétroleum Tunisia
Inc, d’autre part (1).

Au nom du Peuple,

Nous, Habib Bourguiba, Président de la République
Tunisienne;

La Chambre des Députés ayant adopté,
Promulguons la loi dont la teneur suit :

Article Premier. — Sont approuvés la Convention,
le cahier des charges et leurs annexes relatifs au
permis « Gabès Méridional », annexés à la présente
lo, signés à Tunis le 28 septembre 1983, entre l'Etat
Tunisien, d'une part, et l'Entreprise Tunisienne d'Ac-
tivités Pétrolières et Natomas Petroleum Tunisia lc,
d'autre part.

(1) Travaux préparatoires :

Discussion et adoption par la Chambrs de Députés dans sa
séance du 10 juillet 1984.

Art. 2, — L'Entreprise Tunisienne d'Activités P&-
trolières et Natomas Petroleum Tunisia Inc, sont ad-
mises au bénéfice des dispositions spéciales insti-
tuées par le décret du 13 décembre 1948, relatif à la
recherche et à l'exploitation des substances minérales
du second groupe ensemble les textes qui l'ont modi-
fié ou complété.

La présente loi sera publiée au Journaï Officiel
de 14 République Tunisienne et exécutée comme loi
de l'Etat,

Fait au Palais de Skanès, le 14 juillet 1984

Le Président de la République Tunisieans
Habib BOURGUIBA

Loi N° 84-50 du 14 juillet 1984, portant approbation
de Pavenant à la Convention du permis « Gabès -
Jerba - Ben Guerdane » relative à la recherche et
à Pexploitation des substances minérales du 2ème
groupe conclue entre l'Etat Tunisien et les Socié-
tés » Canadian Industriel Gas Oil Ltd et T. H.
Weisser K.G. (1).

Au nom du Peuple,

Nous, Habib Bourguiba, Président de la République
Tunisienne;

La Chambre des Députés ayant adopté,
Promulguons la loi dont la teneur suit :

Article Unique. — Est approuvé l’avenant, ci-joint,
à la Convention du permis « Gabès-Jerba - Ben Guer-
dane » relative à la recherche et à l'exploitation des
substances minérales du 2ème groupe conclue à
Tunis le $ avril 1971 entre l'Etat Tunisien d'une part,
et la Socité « Canadian Industrial Gas Oil Ltd »
et la Société < TH Weisser K.G » d'autre part et ap-
prouvée par la loi n° 72-24 du 27 avril 1972.

La présente loi sera publiée au Journal Office
de la République Tunisienne et exécutée comme loi
de l'Etat. :

Fait au Palais de Skanès, le 14 juillet 1984

Le Président de !s République Tunisienne
Babib BOURGUIBA

(1) Travaux préparatoires :
Discussion et adoption par la Chambre de Députés dans 5a
séance du 10 fuillet 1984.

Loi N° 84-51 du 14 juillet 1984, portant création de
l'Office de Mise en Valeur de Souassi,
Au nom du Peuple,

Nous, Habib Bourguiba, Président de 1a République
Tunisienne;

La Chambre des Députés ayant adopté,
Promulguons la loi dont la teneur suit :

Article Premier. — Il est créé un Etablissement
public à caractère industriel et commercial doté de

{1 Tra: préparatoires
ion eb par la Chawbre des Dépuiés dans #8
séance du 10 juillet 1984.

me

Page 1588

Journal Officiel de la République Tunisienne — Mardi 17 - Vend. 20 Juillet 1984

N° 43

